

EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (this “Agreement”), effective as of August 12, 2005
(“Effective Date”), between Oblio Telecom, Inc., a Delaware corporation (the
“Company”), which is wholly-owned by Ventures-National Incorporated, a Utah
corporation (“Parent”) and Sammy Jibrin (the “Employee”).


WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to employ the
Employee in the position set forth below, and the Employee desires to serve in
that capacity.


NOW, THEREFORE, in consideration of the foregoing premises, the Company and
Employee hereby agree as follows:


1.     Employment Period. The Company shall employ the Employee, and the
Employee shall serve the Company, on the terms and conditions set forth in this
Agreement, for the period commencing on the date hereof and three years after
such date (the “Initial Term” and, together with any subsequent term of
Employment, the “Employment Period”); provided that the term of employment
hereunder will automatically be renewed for successive one-year terms (each such
term a “Renewal Term”) unless either party shall, at least 30 days before such
date, provide written notice to the other party that the Employment Period will
not be extended.


2.     Position and Duties.


(a)     The Employee shall serve as Chief Executive Officer of the Company,
reporting to the Board, with such duties and responsibilities as are customarily
assigned to such position, and such other duties and responsibilities not
inconsistent therewith as may be assigned to him from time to time by the Board.


(b)     During the Employment Period, and excluding any periods of vacation and
sick leave to which the Employee is entitled, the Employee shall devote his
full-time efforts to the business and affairs of the Company and use his best
efforts to carry out such responsibilities faithfully and efficiently. It shall
not be considered a violation of the foregoing for the Employee to (i) serve on
corporate, civic or charitable boards or committees, (ii) deliver lectures or
fulfill speaking engagements, (iii) manage personal investments, (iv) engage in
other business activities, so long as such activities do not materially
interfere with the performance of his responsibilities as an employee of the
Company in accordance with this Agreement or violate the provisions of Section 8
of this Agreement.


(c)     Employee shall not be required to change his domicile to perform his
duties.  Telecommuting is permitted when away from the office on vacation or
business travel; from his place of residence; when on personal business; however
while in the Dallas area, Executive will report to the office a minimum of four
(4) days per week.


3.     Compensation.


(a)     Base Salary. During the first contract year of the Initial Term, the
Employee shall receive an annual base salary (the “Annual Base Salary”) of
$175,000. Employee will receive an annual salary review by the Board, or an
authorized committee thereof, on each anniversary of the Effective Date. The
Annual Base Salary shall be payable in accordance with the Company’s payroll
practices as in effect from time to time. The Board or an authorized committee
thereof may increase the Annual Base Salary above the foregoing amounts at its
discretion.



--------------------------------------------------------------------------------


(b)     Bonus. To the extent permitted in that certain Credit and Security
Agreement, dated as of August 12, 2005 among the Company, each of its direct and
indirect subsidiaries signatory thereto, and CAPITALSOURCE FINANCE LLC, a
Delaware limited liability company, in addition to the Annual Base Salary, the
Employee shall be entitled to an annual bonus based upon the Company’s EBIDTA
(the “Bonus”). Not later than July 22 of each year during the Employment Period,
the Company’s Chief Financial Officer shall prepare and deliver to the Employee
a certificate (the “CFO Certificate”) setting forth a calculation of the
Company’s net earnings, before depreciation, interest, taxes and amortization
for the twelve full months ending on May 31 of such year (“Annual EBIDTA”). In
the event the Annual EBIDTA shall equal or exceed the target EBIDTA as set forth
below, the Employee shall be entitled to receive a cash bonus as set forth on
Schedule I hereto. The Bonus amount shall be due and payable to the Employee
within 30 days of the date of the CFO Certificate.


Year    Target
Ended   EBIDTA


August 31, 2006  $11,500,000
August 31, 2007  $14,250,000
August 31, 2008  $16,250,000


For Renewal Terms, if any, the target EBIDTA and amount of bonus payable shall
be negotiated in good faith between the Company and the Employee.


(c)     Benefits. During the Employment Period, the Employee and the Employee’s
direct family shall be entitled to participate in all benefit programs of the
Company or Parent provided to executives of similar rank, including, but not
limited to, health insurance coverage, as well as all welfare benefit plans,
practices, policies and programs provided by the Company or Parent, including,
but not limited to any comprehensive dental plan, retirement plans and profit
sharing programs the Company or Parent may provide to other employees from time
to time.


(d)     Expenses. During the Employment Period, the Employee shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Employee in carrying out the Employee’s duties under this Agreement, provided
that the Employee complies with the policies, practices and procedures of the
Company for submission of expense reports, receipts and similar documentation of
such expenses.


(e)     Vacation. During the Employment Period, the Employee shall be entitled
to paid vacation and other fringe benefits, in each case on such terms and
conditions as are determined by the Board or authorized committee thereof and
set forth on Schedule II hereto.


-2-

--------------------------------------------------------------------------------


4.     Termination of Employment.


(a)     Death or Disability. The Employee’s employment shall terminate
automatically upon the Employee’s death during the Employment Period. The
Company shall be entitled to terminate the Employee’s employment because of the
Employee’s Disability during the Employment Period. “Disability” means that (i)
the Employee has been unable, for a period of six months, or for a total of
sixty (60) days in any given one year period, to perform the Employee’s duties
under this Agreement, as a result of physical or mental illness or injury, and
(ii) a physician selected by the Company or its insurers, and acceptable to the
Employee or the Employee’s guardian or legal representative, has determined that
the Employee’s incapacity is total and permanent. A termination of the
Employee’s employment by the Company for Disability shall be communicated to the
Employee by written notice, and shall be effective on the 30th day after receipt
of such notice by the Employee (the “Disability Effective Date”), unless the
Employee is able to, and does, return to full-time performance of the Employee’s
duties before the Disability Effective Date.


(b)     By the Company.


(A)    The Company may terminate the Employee’s employment during the Employment
Period for Cause or without Cause. “Cause” means:


(i)     Employee having, in the reasonable judgment of the Company, committed an
act which if prosecuted and resulting in a conviction would constitute a fraud,
embezzlement, or any felonious offense (specifically excepting simple
misdemeanors not involving acts of dishonesty and all traffic violations);


(ii)    the Employee’s theft, embezzlement, misappropriation of or intentional
and malicious infliction of damage to the Company’s property or business
opportunity;


(iii)    the Employee’s repeated abuse of alcohol, drugs or other substances as
determined by an independent medical physician; or


(iv)     the Employee’s engagement in gross dereliction of duties, refusal to
perform assigned duties consistent with his position, his knowing and willful
breach of any material provision of this Agreement continuing after written
notice from the Company or repeated violation of the Company’s written policies
after written notice.


(B)     A termination of the Employee’s employment by the Company for Cause
shall be effectuated by giving the Employee written notice (“Notice of
Termination for Cause”) of the termination, setting forth the conduct of the
Employee that constitutes Cause. Termination of employment by the Company for
Cause shall be effective on the date when the Notice of Termination for Cause is
given, unless the notice sets forth a later date (which date shall in no event
be later than 60 days after the notice is given). Employee will be immediately
advised of any allegations of conduct covered by clause (A) above and will be
provided a period of fifteen (15) days from the date of the written notice to
defend himself against such allegations and to take any appropriate remedial
action. If Employee shows that the allegations are untrue or takes appropriate
remedial action to address the allegations, the Company will not terminate the
Employee’s employment for Cause.


-3-

--------------------------------------------------------------------------------


(C)     A termination of the Employee’s employment by the Company without Cause
shall be effected by giving the Employee written notice of the termination at
least 6 months (180 days) prior to the termination date.


(c)     By the Employee.


(A)    The Employee may terminate employment with or without Good Reason. “Good
Reason” means:


(i)     the assignment to the Employee of any duties inconsistent in any respect
with paragraph (a) of Section 2 of this Agreement, other than actions that are
not taken in bad faith and are remedied by the Company within thirty (30) days
after receipt of notice thereof from the Employee;


(ii)    any failure by the Company to comply with any provision of Section 3 of
this Agreement, other than failures that are not taken in bad faith and are
remedied by the Company within thirty (30) days after receipt of notice thereof
from the Employee;


(iii)    the occurrence of a Non-Negotiated Change in Control of the Company (as
defined below); or


(iv)     the Company’s material breach of this Agreement


For purposes of this Agreement, “Non-Negotiated Change in Control” means any one
or more of the following occurrences:


(x)     Any individual, corporation (other than the Company, any trustees or
other beneficiary holding securities under any employee benefit plan of the
Company, or any Company owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company), partnership, trust, association, pool, syndicate, or any other
entity or any group of persons acting in concert becomes the beneficial owner
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934) of
securities of the Company possessing more than fifty percent (50%) of the voting
power for the election of directors of the Company;


(y)     There shall be consummated any consolidation, merger, or other business
combination involving the Company or the securities of the Company in which
holders of voting securities of the Company immediately prior to such
consummation own, as a group, immediately after such consummation, voting
securities of the Company (or, if the Company does not survive such transaction,
voting securities of the entity surviving such transaction) having less than
fifty percent (50%) of the total voting power in an election of directors of the
Company (or such other surviving corporation); or


-4-

--------------------------------------------------------------------------------


(z)     There shall be consummated any sale, lease, exchange, or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company (on a consolidated basis) to a
party which is not controlled by or under common control with the Company.


(d)     A termination of employment by the Employee for Good Reason shall be
effectuated by giving the Company written notice (“Notice of Termination for
Good Reason”) of the termination, setting forth the conduct of the Company that
constitutes Good Reason. A termination of employment by the Employee for Good
Reason shall be effective on the fifth business day following the date when the
Notice of Termination for Good Reason is given, unless the notice sets forth a
later date (which date shall in no event be later than 30 days after the notice
is given).


(e)     A termination of the Employee’s employment by the Employee without Good
Reason shall be effected by giving the Company written notice of the termination
at least thirty (30) days prior to the termination date.


(f)     Notwithstanding anything in this Agreement to the contrary, in no event
will any amount which otherwise would be payable under or pursuant to this
Agreement be payable to Employee to the extent such amount, together with all
other amounts payable and benefits provided to Employee under or pursuant to
this Agreement and/or under any other plan(s), agreements and/or arrangement(s)
arising out of Employee’s employment relationship with Company and/or any direct
or indirect subsidiary of Company (including without limitation any such amounts
payable by any affiliate of Company or any acquirer of any of the stock or
assets of Company or any affiliate of such acquirer), if paid to Employee, would
result in Employee receiving an “excess parachute payment” for purposes of
Section 280G of the Internal Revenue Code of 1986, as amended. The determination
of whether a payment under or pursuant to this Agreement would result in
Employee receiving an excess parachute payment (but for the provisions of this
Section 4) shall be made by counsel for Company reasonably selected by Company
and acceptable to Employee, after consultation with Company’s independent
auditor


(g)     No Waiver. The failure to set forth any fact or circumstance in a Notice
of Termination for Cause or a Notice of Termination for Good Reason shall not
constitute a waiver of the right to assert, and shall not preclude the party
giving notice from asserting, such fact or circumstance in an attempt to enforce
any right under or provision of this Agreement.


(h)     Date of Termination. The “Date of Termination” means the date of the
Employee’s death, the Disability Effective Date, the date on which the
termination of the Employee’s employment by the Company for Cause or by the
Employee for Good Reason is effective, or the date on which the Company gives
the Employee notice of a termination of employment without Cause or the Employee
gives the Company notice of a termination of employment without Good Reason, as
the case may be.


-5-

--------------------------------------------------------------------------------


5.     Obligations of the Company upon Termination.


(a)     Termination for Reasons Other Than for Cause, Death or Disability, or
Good Reason. If, during the Employment Period, the Company terminates the
Employee’s employment, for any reason other than for Cause, Death or Disability,
or the Employee terminates his employment for Good Reason, the Company shall (i)
pay the Employee’s accrued but unpaid portion of the Annual Base Salary (the
“Accrued Obligations”) to the Employee in a lump sum in cash within thirty (30)
days after the Date of Termination, (ii) continue to pay the Annual Base Salary
and Bonus for the remainder of the Employment Period, and (iii) provide the
benefits listed under Section 3 for the remainder of the Employment Period.


(b) Termination as a Result of Employee’s Death or Disability. If the Employee’s
employment is terminated by reason of the Employee’s death or Disability during
the Employment Period, (i) the Company shall pay the Accrued Obligations to the
Employee or the Employee’s estate or legal representative, as applicable, in a
lump sum in cash within thirty (30) days after the Date of Termination, and (ii)
the Company shall pay when originally due any Bonus due to the Employee, pro
rated for the period until the Date of Termination, to the Employee or the
Employee’s estate or legal representative.


(c) Termination for Cause or Other than for Good Reason. If the Employee’s
employment is terminated by the Company for Cause during the Employment Period,
or if the Employee terminates his employment during the Employment Period other
than for Good Reason, the Company shall pay Employee the Accrued Obligations.


6.     Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Employee’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
for which the Employee may qualify, nor, subject to paragraph (f) of Section 4,
shall anything in this Agreement limit or otherwise affect such rights as the
Employee may have under any contract or agreement with the Company or any of its
affiliated companies. Vested benefits and other amounts that the Employee is
otherwise entitled to receive under any plan, policy, practice or program of, or
any contract or agreement with, the Company or any of its affiliated companies
on or after the Date of Termination shall be payable in accordance with such
plan, policy, practice, program, contract or agreement, as the case may be,
except as explicitly modified by this Agreement.


7.     Covenant of Employee.


(a)     Employee recognizes that the services to be performed by him pursuant to
this Agreement are special, unique and extraordinary. The parties confirm that
it is reasonably necessary for the protection of the Company’s goodwill that
Employee agree, and accordingly, Employee does hereby agree and covenant (the
“Covenant Not to Compete”), that Employee will not, directly or indirectly,
except for the benefit of the Company:


(i)    become an officer, director, more than 2% stockholder, partner,
associate, employee, owner, proprietor, agent, creditor, independent contractor,
co-venturer or otherwise, or be interested in or associated with any other
corporation, firm or business engaged in the Territory (as hereinafter defined)
in the same or any similar business competitive with that of the Company
(including the Company’s present and future subsidiaries and affiliates) as such
business shall exist on the day hereof and during the Employment Period; or


-6-

--------------------------------------------------------------------------------


(ii)     solicit, cause or authorize, directly or indirectly, to be solicited
for or on behalf of himself or third parties from parties who were customers of
the Company (including the Company’s present and future subsidiaries and
affiliates) at any time during the Employment Period, any business similar to
the business transacted by the Company with such customer; or


(iii)    accept or cause or authorize, directly or indirectly, to be accepted
for or on behalf of himself or third parties, business from any such customers
of the Company (including the Company’s present and future subsidiaries and
affiliates) that is similar to the business transacted by the Company with such
customer; or


(iv)    solicit, or cause or authorize, directly or indirectly, to be solicited
for employment for or on behalf of himself or third parties, any persons who
were at any time during the Employment Period hereunder, employees of the
Company (including the Company’s present and future subsidiaries and affiliates)
(except for general solicitations made to the public at large); or


(v)     employ or cause or authorize, directly or indirectly, to be employed for
or on behalf of himself or third parties, any such employees of the Company
(including the Company’s present and future subsidiaries and affiliates); or


(vi)     use the tradenames, trademarks, or trade dress of any of the products
of the Company (including the Company’s present and future subsidiaries and
affiliates); or any substantially similar tradename, trademark or trade dress
likely to cause, or having the effect of causing, confusion in the minds of
manufacturers, customers, suppliers and retail outlets and the public generally.


The solicitation or acceptance of orders outside the Territory for shipment to,
or delivery in, any of part of the Territory shall constitute doing business in
the Territory in violation of this Covenant.


Employee acknowledges his intention that the Company shall have the broadest
possible protection of the value of the business in the Territory consistent
with public policy, and it will not violate the intent of the parties if any
court should determine that, consistent with established precedent of the forum
state, the public policy of such state requires a more limited restriction in
geographical area or duration of the aforesaid covenant not to compete,
contained in an appropriate decree.


(b)     The term of Employee’s Covenant Not to Compete with the Company as set
forth in this Section 7, shall commence on the date of Employee’s last day of
employment with the Company, pursuant to this Agreement or otherwise, regardless
of the reason for the termination of such employment, and shall terminate two
years thereafter. The term of this Covenant Not to Compete as it relates to
Employee under this Section is referred to hereinafter as “Employee’s Term.”


-7-

--------------------------------------------------------------------------------


(c)     The territory of this Agreement shall consist of all states in which the
Company conducts business during the Employment Period (collectively, the
“Territory”).


(d)     Breach by Employee of Covenant Not to Compete


(i)     The parties confirm that of primary importance to the Company is the
agreement by Employee not to be an officer, director, stockholder, partner,
associate, employee, owner, proprietor, agent, creditor, independent contractor,
co-venturer or otherwise, or be interested in or associated with any other
corporation, firm, business or entity which competes with the Company’s business
during the Employment Period. The parties further confirm that damages resulting
from a breach of the Covenant Not to Compete contained herein may be difficult
to calculate and insufficient to remedy the injury resulting from such breach,
particularly with respect to any ongoing or prospective breach. Accordingly, the
Company shall be entitled, in addition to any other right and remedy it may have
at law or in equity, to a preliminary and permanent injunction, without the
posting of any bond or other security, enjoining or restraining Employee, as the
case may be, from any violation or threatened violation of this Covenant Not to
Compete. If any of the restrictions contained herein shall be deemed to be
unenforceable by reason of the extent, duration or geographical scope thereof,
or otherwise, then the court making such determination shall have the right to
reduce such extent, duration, geographical scope, or other provisions hereof,
and in its reduced form this Covenant Not to Compete shall then be enforceable
in the manner contemplated hereby.


(ii)     Nothing contained in this Section shall be construed as prohibiting the
Company from pursuing any other remedies available to it for any such breach or
threatened breach, including recovery of damages and an equitable accounting of
all earnings, profits and other benefits arising from such violation.


8.     Confidentiality; Return of Property


(a)     The Employee acknowledges that during the Employment Period he will
receive confidential information from the Company, the Parent and subsidiaries
of the Company (each a “Relevant Entity”). Accordingly, the Employee agrees that
during the Employment Period and thereafter, the Employee and his affiliates
shall not, except in the performance of his obligations to the Company hereunder
or as may otherwise be approved in advance by the Company, directly or
indirectly, disclose or use (except for the direct benefit of the Company) any
confidential information that he may learn or has learned by reason of his
association with any Relevant Entity. Upon termination of this Agreement, the
Employee shall promptly return to the Company any and all properties, records or
papers of any Relevant Entity, that may have been in his possession at the time
of termination, whether prepared by the Employee or others, including, but not
limited to, confidential information and keys. For purposes of this Agreement,
“confidential information” includes all data, analyses, reports,
interpretations, forecasts, documents and information concerning a Relevant
Entity and its affairs, including, without limitation with respect to clients,
products, policies, procedures, methodologies, trade secrets and other
intellectual property, systems, personnel, confidential reports, technical
information, financial information, business transactions, business plans,
prospects or opportunities, (i) that the Company reasonably believes are
confidential or (ii) the disclosure of which could be injurious to a Relevant
Entity or beneficial to competitors of a Relevant Entity, but shall exclude any
information that (x) the Employee is required to disclose under any applicable
laws, regulations or directives of any government agency, tribunal or authority
having jurisdiction in the matter or under subpoena or other process of law, (y)
is or becomes publicly available prior to the Employee’s disclosure or use of
the information in a manner violative of the second sentence of this Section
8(a), or (z) is rightfully received by Employee without restriction or
disclosure from a third party legally entitled to possess and to disclose such
information without restriction (other than information that he may learn or has
learned by reason of his association with any Relevant Entity). For purposes of
this Agreement, “affiliate” means any entity that, directly or indirectly, is
controlled by, or under common control with, the Employee. For purposes of this
definition, the terms “controlled” and under common control with” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such person, whether through the ownership of
voting stock, by contract or otherwise.


-8-

--------------------------------------------------------------------------------


(b)     Injunction. Notwithstanding any other provisions of this Agreement,
Employee acknowledges and agrees that in the event of a violation or threatened
violation of any of the provisions of this Section 8, Employer shall have no
adequate remedy at law and shall therefore be entitled to enforce each such
provision by temporary or permanent injunctive or mandatory relief obtained in
any court of competent jurisdiction without the necessity of proving damage or
posting any bond or other security, and without prejudice to any other remedies
that may be available at law or in equity.


9.     Successors.


(a)     This Agreement is personal to the Employee and, without the prior
written consent of the Company, shall not be assignable by the Employee
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Employee’s legal
representatives.


(b)     This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.


10.     Miscellaneous.


(a)     This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Texas, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives.


(b)     All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:


-9-

--------------------------------------------------------------------------------


If to the Employee:


Sammy Jibrin
6325 Murphy Road
Garland, TX 75048




If to the Company:


Oblio Telecom, Inc.
407 International Parkway, Suite 403
Richardson, TX 75081


or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of Section 10. Notices and communications
shall be effective when actually received by the addressee.


(c)     The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.


(d)     Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations.


(e)     The failure of the Employee or the Company to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.


(f)     The Employee and the Company acknowledge that this Agreement supersedes
any other agreement between them concerning the subject matter hereof.


(g)     This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, and which together shall constitute one
instrument.



-10-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Employee has hereunto set the Employee’s hand and,
pursuant to the authorization of its Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.
 

        OBLIO TELECOM, INC.  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Daniel Guimond   Chief Financial Officer

 

        EMPLOYEE  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Sammy Jibrin    

 
 
-11-

--------------------------------------------------------------------------------

